Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note:
The reference Shatalov et al. (US 2014/0191261) had a typo listing the wrong number.  This typo is a carry over from the previous non final office action.  Applicant’s were notified on 9/21/2021 that correct number for Shatalov et al.  is US 2014/0191261.  The reference was cited on the PTO892 notice of references cited mailed 9/21/2021.
The time period to respond will be reset with the mailing of this letter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (US 5932896 A) in view of Mori et al. (US 20170345642 A1)

Regarding claim 1, Sugiura et al. discloses a semiconductor device comprising: 
a first n-type semiconductor layer 13 comprising a first III-V semiconductor material GaN,; and 
a light-emitting structure on the first semiconductor layer and comprising an active structure (Sugiura et al. Fig. 3 – layers 14-19); 
Sugiura is silent upon wherein the n-type GaN layer 13 explicitly comprise hydrogen and carbon as clearly described in the other layers.  At the time of the invention GaN layer when being grown were known to comprise hydrogen and carbon.  For support see Mori et al. which teaches GaN for the purpose (¶106) has hydrogen and carbon concentrations (¶123) and can be doped n or p type (¶88 Si and Ge are n type dopant where Mg is a p type dopant).  
As further discloses in paragraphs 123-124 of Mori, the concentration of the second dopant (hydrogen) is greater than the concentration of the first dopant (carbon), the first dopant is carbon, and the second dopant is hydrogen which is similar to the teaching in Sugiura (see figure 4A-B)

    PNG
    media_image1.png
    435
    712
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the GaN deposition process of Sugiura with the GaN forming process as taught by Mori, since simple substitution of one known element for another  to obtain predictable results a GaN layer having the improved properties as described in Mori is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
By forming the GaN as described by Mori, GaN layers of a LED are formed such that when measured by a X-ray diffraction process such as a rocking curve may be measured to have a FWHM value of considerably less than 300.


Regarding claim 2, Sugiura et al. discloses a semiconductor device of claim 1, further comprising a second semiconductor layer 14 on the first semiconductor layer, wherein the second semiconductor layer comprises a second III-V semiconductor material and the first III-V semiconductor material is different from the second III-V semiconductor material (Sugiura et al. Fig. 3 – layer 14 - GaAlN);
Note: As per Applicant’s specification, the term “on” is to be understood to be  broadly interpreted to include layers above or below and to further  allow intervening layers.  Layers are not to be considered in direct physical contact unless specifically stated in the specification.  See original disclosure ¶[0018]. 



Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Mori et al.  in view of Shatalov et al. (US 2014/0191261)

Regarding claims 3 and 4, Sugiura et al. in view of Mori et al. in view of Shatalov et al.  disclose a semiconductor device of claim 2, wherein the first semiconductor layer has a first lattice constant, the second semiconductor layer has a second lattice constant, and the difference between the first lattice constant and the second lattice constant is 2% or more and 10% or less. (GaN is known to have a lattice constant of a=3.189, c=5.185)
Sugiura is silent upon the lattice contents of the materials.  GaN is understood to have a lattice constant of a=3.189.  As per Shatalov et al. AlGaN may have a lattice constant of a= 3.115 – 3.118.   The difference between lattice constants is 2%.
In view of Shatalov’s disclosure of the expected Lattice constant of AlGaN, it is understood, the difference in lattice constant is 2% and the AlGaN layer has a lower lattice constant than GaN.




Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Mori et al. in view of Shatalov et al. in view of Maros et al. (US 20200052137 A1)

Regarding claim 5, Sugiura et al. in view of Mori et al. in view of Shatalov et al. disclose a semiconductor device of claim 2, however is silent upon wherein the second III-V semiconductor material has constituent elements all different from constituent elements of the first III-V semiconductor material.  
As noted with regards to claim 2, the term on is to be understood broadly and include other layers above, below and could have intervening layers in between.  As such, the a second semiconductor layer formed of all different materials as claimed could easily be as shown in Maros et al.  
Maros et al. teaches the same general layered light emitting device structure as taught in Sugiura et al., the device having the hydrogen and carbon doped contact layer 914 (Maros ¶115) and having the light emitting layers located above.  Maros further discloses the structure may have layers formed of other III-V materials located under the contact layer.  These layers can be considered a second semiconductor layer, as opposed to the second semiconductor layer as applied in Sugiura..
The structure as claimed would be obvious over Sugiura in view of Maros and/or Maros in view of Sugiura.  One could simply provided the first semiconductor layer and light emitting layers over the base substrate layers as disclosed in Maros,  Alternative, one could simply provide the relative H and C doping of Sugiura’s contact layer in the H and C doped contact layer of Maros.  
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 6, Sugiura et al. in view of Mori et al. in view of Shatalov et al. in view of Maros et al. disclose a semiconductor device of claim 1, further comprising a third semiconductor layer between the first semiconductor layer and the light-emitting structure, wherein the third semiconductor layer comprises a third III-V semiconductor material and the first III- V semiconductor material is the same as the third III-V semiconductor material (See regarding claims 2 adn 5, Sugiura as modified by Moras.  Layer 14 of Suriura is analogous to the third layer, and the lower layers of Moras would be considered a second layer.).  

Regarding claim 7, Sugiura et al. in view of Mori et al.  in view of Shatalov et al. in view of Maros et al. disclose a semiconductor device of claim 6, wherein the first semiconductor layer and the third semiconductor layer further comprise a third dopant Si (n-type dopant), and the concentration of the third dopant in the first semiconductor layer is lower than the concentration of the third dopant in the third semiconductor layer (Sugiura et al. Fig. 3 – labeling indicates GaN layer 13 (n-type) is lower than n-GaAlN layer 14 both doped n by Si).

Claims 8-9, 15-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Mori et al.  in view of Shatalov et al. in view of Maros et al. in view of Chen (US 20130032776 A1)

Regarding claims 8 and 9, Sugiura et al. in view of Mori et al.  in view of Shatalov et al. in view of Maros et al. disclose a semiconductor device of claim 1, however is silent upon wherein when the semiconductor device is in operation, the active structure emits infrared light, wherein the infrared light has a peak wavelength between 800 nm and 1700 nm.
At the time of the invention it was known that a light emitting device of the type claimed and disclosed in the prior art references was known to be tunable to the IR spectrum.  Simple bandgap engineering allows the devices to be tunable in the UV, visible and IR spectrums.  For support see Chen et al paragraph  [0004] which discloses the known conventional capability in the art at the time of the invention. 
It would be obvious for one of ordinary skill in the art at the time of the invention to tune the device to have a desired wavelength between 800 and 1700nm in order to produce a IR light emitting device, as this was a known capability of the device as claimed at the time of the invention.


Regarding claim 15, Sugiura et al. in view of Mori et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor stack comprising: a first semiconductor layer comprising a first III-V semiconductor material, a first dopant, and a second dopant; and a second semiconductor layer on the first semiconductor layer and comprising a second III-V semiconductor material; wherein, in the first semiconductor layer, the concentration of the second dopant is greater than the concentration of the first dopant, the first dopant is carbon, the second dopant is hydrogen (See regarding claims 1, 5 and 6).  

The further limitation “ the FWHM of the XRD spectrum tested from the first semiconductor layer is 300 arcsec or less.” is not understood to provide any further structural distinction.  It is unclear how this measurement defines, implies or requires a particular structure.  

Regarding claim 16, Sugiura et al. in view of Mori et al.  in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor stack of claim 15, wherein the first semiconductor layer and the second semiconductor layer further comprise a third dopant, and the third dopant in the first semiconductor layer is lower than the concentration of the third dopant in the second semiconductor layer (See regarding claim 7).  

Regarding claim 17, Sugiura et al. in view of Mori et al.  in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor device of claim 15, wherein the first semiconductor layer has a first lattice constant, the second semiconductor layer has a second lattice constant, and the difference between the first lattice constant and the second lattice constant is 2% or more and 10% or less (See regarding claim 2).  

Regarding claim 18, Sugiura et al. in view of Mori et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor device of claim 17, wherein the first lattice constant is greater than the second lattice constant (See regarding claims 3 & 4).  

Regarding claim 19, Sugiura et al. in view of Mori et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor device of claim 15, wherein the second III-V semiconductor material has constituent elements all different from constituent elements of the first III-V semiconductor material (See regarding claim 5).  

Regarding claim 20, Sugiura et al. in view of Mori et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor device of claim 15, wherein when the semiconductor device is in operation, the active structure emits infrared light (See regarding claims 8 & 9).  

Regarding claim 21, Sugiura et al. in view of Mori et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose the semiconductor device of claim 1, wherein the first dopant has a concentration curve having a periodically changed pattern (See Sugiura figs. 4A-B- dopant concentration when plotted vs. depth generally have a “periodic pattern”.  Note the original disclosure does not recite “periodic pattern. The originally filed written description merely provides that the “concentration has a pattern similar to a periodic change.” As best understood this is to mean the concentration is not perfectly constant, but may have fluctuations of some finite amount (i.e. small max mins) in concentration along the depth.) .

Regarding claim 22, Sugiura et al. in view of Mori et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose the semiconductor device of claim 21, wherein the concentration curve comprises i local maximums and i local minimums which appear alternately, wherein i denotes a positive integer greater than or equal to 5 (See Sugiura figs. 4A-B- See regarding claim 21 - A doping profile is understood to have many more than at lest 5 fluctuations. )


Regarding claim 24, Sugiura et al. in view of Mori et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose the semiconductor device of claim 1, further comprising a second semiconductor layer on the light-emitting structure, wherein the second semiconductor layer has a first width and the first semiconductor layer has a second width less than the first width (Sugiura et al. Fig. 3).

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Mori et al.  in view of Shatalov et al. in view of Maros et al. in view of Chen in view of Gardner et al. (US 5656538 A) in view of Tanaka et al. (US 20010012678 A1)

Regarding claim 23, Sugiura et al. in view of Mori et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose the semiconductor device of claim 1, however as the art is applied GaN is applied to the claims.  At the time of the invention InP as a functionally equivalent alternative to GaN for the purpose of forming LEDs.  For support see Tanaka et al. ¶4, ¶41, and  ¶176.  Note, 41 acknowledges H and C may be present in the semiconductor material.  Gardner explicitly teaches the semiconductor material of InP with H and C and for forming group II-V light emitting semiconductor devices.  Gardner further teaches the analogous InP with H and C will have a measured FWHM value considerably below 300arcsec.

By selecting the material of Gardner in the device as discussed with regards to claim 1 will result in a device without nitrogen as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made select H and C doped InP, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/10/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822